Oliver, Presiding Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, by and between the attorneys for the parties hereto, subject to the approval of the court, that the appeals to reappraisement set forth in schedule A hereto annexed and made a part hereof, cover bamboo rakes imported from Japan.
That export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise there involved, and that the invoice value of the bamboo rakes covered by the appeals listed in schedule A less the invoiced amounts covering insurance premiums, and consular fees and petties, and freight to Los Angeles (packing and shipping as invoiced not to be deducted) represent the export value of such merchandise.
It is further stipulated that there is no higher foreign value for such or similar merchandise, and that the said' appeals to reappraisement are abandoned as to all other merchandise other than the aforementioned bamboo rakes, and that the said appeals to reappraisement are hereby submitted on this stipulation.
On tbe agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that as to the bamboo rakes such values are the invoiced values, less *484tbe invoiced amounts covering insurance premiums, and consular fees and petties, and freight to Los Angeles (packing and shipping as invoiced not to be deducted).
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed.
Judgment will be rendered accordingly.